Exhibit 10.2

Execution Copy

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
4th day of June 2013 by and between Signature Group Holdings, Inc., a Nevada
corporation (the “Company”), and Craig T. Bouchard (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive and to enter into this
Agreement embodying the terms of such employment, and the Executive desires to
enter into this Agreement and to accept such employment, subject to the terms
and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES

 

  1.1. Term of Employment. The “Initial Term” pursuant to this Agreement shall
commence on June 5, 2013 (the “Effective Date”), and, unless terminated earlier
pursuant to Section 4 hereof, shall run for a period of twenty-four (24) months
from the Effective Date. Following the Initial Term, this Agreement shall
automatically renew and be terminable for any or no reason by either the Company
or the Executive with thirty (30) days advance written notice (“Notice of
Nonrenewal”). The entire term of this Agreement shall be the “Term.”

 

  1.2. Engagement of Executive; Duties.

 

  1.2.1. During the Term and subject to the terms of this Agreement, the
Executive will serve as the Chief Executive Officer of the Company and will
report directly to the Company’s Board of Directors (the “Board”). The Executive
will have such duties and responsibilities that are commensurate with such
position, including the implementation of the policies developed by the Board,
as well as such other duties and responsibilities as are from time to time
assigned to Executive by the Board (or a committee thereof). Executive’s duties
and responsibilities will include, without limitation, the authority to hire and
fire employees (other than any executive chairman of the Board); provided
however, that the consent of the Compensation Committee shall be required to
hire or fire any officer of the Company at the level of Senior Vice President or
higher.

 

  1.2.2. The Executive shall devote substantially all of his business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in furtherance of the business and activities of the Company; provided,
however, that nothing in this Agreement shall preclude the Executive from
devoting reasonable periods of time required for:

 

  (i) serving as a director of up to two (2) organizations or corporations that
do not, in the good faith determination of the Board, compete with the Company
or otherwise create, or could create, in the good faith determination of the
Board, a conflict of interest with the business of the Company;

 

  (ii) managing those business activities identified on Exhibit A attached
hereto;



--------------------------------------------------------------------------------

  (iii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise;

 

  (iv) engaging in professional organization and program activities;

 

  (v) managing his personal passive investments and affairs;

 

  (vi) participating in charitable or community affairs; and

 

  (vii) such other activities as may be approved in writing by the Board;

provided that such activities do not materially, individually or in the
aggregate, interfere with or detract Executive from the due performance of his
duties and responsibilities under this Agreement or create a conflict of
interest with the business of the Company, as determined in good faith by the
Board. Notwithstanding the foregoing, during his employment with the Company,
the Executive shall not engage in any other employment or activity that might
interfere with or be in competition with the interests of the Company.

 

  1.3. Service as Director. As of the Effective Date, the Board will appoint the
Executive as a member of the Board to serve as Chairman of the Board.
Executive’s failure to be re-elected to the Board or to be re-appointed
Chairman, in and of themselves, shall not constitute a termination of this
Agreement, nor shall any such event entitle the Executive to any severance
benefits. Pursuant to the Company’s policies, for the duration of this
Agreement, the Executive will fulfill his duties as a director to the Company
and as an officer or director to the any affiliate thereof without additional
compensation. This Agreement shall not in any way be construed or interpreted so
as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove the Executive from the Board at any time in accordance
with the provisions of applicable law.

 

  1.4. Place of Performance. In connection with his employment by the Company,
except as otherwise agreed in writing with the Executive, the Executive shall be
based out of the Company’s principal office in Sherman Oaks, California;
provided, however, that nothing in this Agreement shall preclude the Executive
from maintaining his principal place of residence in any other location.

 

2. COMPENSATION AND BENEFITS

 

  2.1. Base Salary. During the Term, the Executive shall receive a base salary
at a rate of two-hundred twenty-five thousand dollars ($225,000.00) per annum,
which base salary shall be payable in accordance with the regular payroll
practices of the Company, with such increases as may be determined by the
Compensation Committee from time to time in its sole discretion (as increased
from time to time, the “Base Salary”). Upon completion of a significant
acquisition by the Company, the Compensation Committee shall in good faith
reassess Executive’s Base Salary and consider increasing the Base Salary at that
time.

 

  2.2. Annual Bonuses. Executive shall be entitled to participate in any
executive bonus program of the Company then in effect and to receive any bonus
compensation in the discretion of the Board or a committee thereof. Further,
during the Initial Term, Executive shall be entitled to a cash bonus in the
amount of $100,000 for each calendar year (pro rated for the first calendar year
based on the number of days employed during that year), provided that the
Executive remains employed in good standing as of the last trading day of such
calendar year and the following targets are met for the applicable year:

(a) for the calendar year ended December 31, 2013, (i) the Company’s common
stock shall have been trading above $1.00 per share and shall have closed above
$1.00 per share for ten (10) of the twenty (20) trading days immediately
preceding the last trading day of the calendar year; or (ii) the “weighted
average trading price” for the ten (10) trading day period immediately preceding
the last trading day of the calendar year averages or exceeds $1.00,



--------------------------------------------------------------------------------

(b) for the calendar year ended December 31, 2014, (i) the Company’s common
stock shall have been trading above $1.25 per share and shall have closed above
$1.25 per share for ten (10) of the twenty (20) trading days immediately
preceding the last trading day of the calendar year; or (ii) the “weighted
average trading price” for the ten (10) trading day period immediately preceding
the last trading day of the calendar year averages or exceeds $1.25.

For purposes of this Agreement, the “weighted average trading price” is equal to
the greater of: (1) the sum of the product of the number of shares traded each
day in the period multiplied by the purchase price of such shares, with such sum
divided by the total number of shares traded during such period; or (2) the
amount determined under Bloomberg’s “VWSP” Calculation function. After the
Initial Term, the Compensation Committee and Executive shall mutually agree on
the appropriate milestone components and thresholds for Executive’s annual cash
bonus.

 

  2.3. Stock Options. On the Effective Date, Executive shall be granted
2,000,000 options to purchase shares of the Company’s common stock as an
inducement to accept employment with the Company, subject to terms and
conditions set forth in the Stock Option Award Agreement between the Executive
and the Company attached hereto as Exhibit B (the “Option Agreement”). The
exercise price of the first twenty-five percent (25%) of such options to vest
shall be equal to $0.85 per share, and the exercise price of the remaining
seventy-five percent (75%) of such options shall be equal to $1.00 per share.

 

  2.4. Restricted Stock. On the Effective Date, Executive shall be granted a
restricted stock award of 250,000 shares of the Company’s common stock as an
inducement to accept employment with the Company, subject to terms and
conditions set forth in the Restricted Stock Agreement between the Executive and
the Company attached hereto as Exhibit C (the “Restricted Stock Agreement”).

 

  2.5.

Reimbursement of Expenses. During the Term, the Company shall pay the reasonable
expenses incurred by the Executive in the performance of his duties hereunder,
including, without limitation, those incurred in connection with temporary
housing and leased or rented automobile in Sherman Oaks, California and other
business-related travel or entertainment, or, if such expenses are paid directly
by the Executive, the Company shall promptly (within thirty (30) business days
following the Executive’s submission of an accounting of such expense) reimburse
him for such payments, provided that the Executive properly accounts for such
expenses in accordance with the Company’s business expense reimbursement policy.
To the extent any such reimbursements (and any other reimbursements of costs and
expenses provided for herein) are includable in the Executive’s gross income for
Federal income tax purposes, (i) all such reimbursements shall be made no later
than March 15th of the calendar year next following the calendar year in which
the expenses to be reimbursed are incurred, (ii) no reimbursement of any expense
shall affect the Executive’s right to reimbursement of any other such expense in
any other taxable year; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.



--------------------------------------------------------------------------------

  2.6. Benefit Plans. During the Term, the Executive shall be eligible to
participate in all employee benefit plans, programs or arrangements, which shall
be established or maintained by the Company generally for its employees, or
generally made available to its senior executives, which currently include,
medical, dental and vision plans.

 

  2.7. Vacation. The Executive shall be entitled to four (4) weeks of paid
vacation pursuant to the terms of the Company’s vacation policy then in effect.
Such vacation may be taken in the Executive’s discretion, and at such time or
times as are not inconsistent with the reasonable business needs of the Company.
To the extent the Company’s vacation policy includes a cap on the maximum amount
of vacation that employees may accrue, Executive shall be subject to such cap
then in effect.

 

3. PURCHASE OF SHARES. In connection with his employment by the Company, within
six (6) months of the Effective Date, Executive commits to purchase a minimum of
500,000 shares of the Company’s common stock in the open market, as permitted by
and in the manner prescribed by applicable law, including, but not limited to,
pursuant to a Rule 10b5-1 trading plan.

 

4. TERMINATION OF EMPLOYMENT

 

  4.1. General. The Executive’s employment under this Agreement may be
terminated and the Term shall end without any breach of this Agreement only on
the following circumstances:

 

  4.1.1. Death. The Executive’s employment under this Agreement shall terminate
and the Term shall end upon Executive’s death.

 

  4.1.2. Disability. If the Executive suffers a Disability (as defined below),
the Company may terminate the Executive’s employment under this Agreement and
the Term shall end upon thirty (30) days’ prior written notice provided that the
Executive has not returned to full time performance of his duties during such
thirty (30) day notice period. For purposes hereof, “Disability” shall mean the
Executive’s incurring a disability under the Company’s long term disability plan
then in effect, if any, and if there is no such Company long term disability
plan then in effect, the Executive’s inability to perform his essential job
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either
(i) has continued for a period of an aggregate of one hundred eighty (180) days
(including weekends and whether or not consecutive, or (ii) is projected by the
Board in good faith after consulting with a doctor selected by the Company and
consented to by the Executive (or, in the event of the Executive’s incapacity,
his legal representative), such consent not to be unreasonably withheld, that
the condition is likely to continue for a period of at least six (6) consecutive
months from its commencement.

 

  4.1.3. By Executive. The Executive may voluntarily terminate his employment
under this Agreement and the Term shall end upon the effective date contained in
a written Notice of Termination by the Executive to the Company, which effective
date shall be at least thirty (30) days after the delivery of such Notice. The
Company may, in either case and in its sole discretion, make such termination of
employment and end of the Term effective earlier than the date set forth in the
Notice of Termination (as defined below)).

 

  4.1.4. By Company For Cause. The Company may terminate the Executive’s
employment under this Agreement and the Term shall end at any time for Cause.
Termination for “Cause” shall mean termination of the Executive’s employment
because of the occurrence of any of the following as determined by the Board:

(i) the willful failure by the Executive to attempt in good faith to
substantially perform his obligations under this Agreement (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written Notice of Termination that such actions are occurring and the Executive
has been afforded at least ten (10) days to cure same;



--------------------------------------------------------------------------------

(ii) Executive’s willfully engaging in fraud or other financial dishonesty,
including, without limitation, theft or misappropriation of funds or property of
the Company, insider trading or any attempt by Executive to secure any personal
profit related to the business or business opportunities of the Company without
the informed, written consent of the Board;

(iii) any other material breach or violation by the Executive of this Agreement,
the Company’s written code of conduct, written code of ethics or other written
policy; provided, however, that the Company shall have provided the Executive
with written Notice of Termination that such actions are occurring and the
Executive has been afforded at least ten (10) days to cure, provided, however,
that (A) this cure provision shall not apply to violations of the Company’s code
of conduct, written code of ethics or prohibition against unlawful harassment,
and (B) such cure period shall only apply to breaches or violations that in the
Board’s sole judgment are capable of or amenable to such cure;

(iv) the Executive’s conviction of or plea of guilty or nolo contendere to, a
felony or any other crime involving moral turpitude or dishonesty; or

(v) the Executive’s other willful misconduct, gross negligence or knowing
violation of securities laws that, in the good faith judgment of the Board, may
have or has had a material adverse impact on the Company (either economically or
on its reputation).

 

  4.1.5. By Company Without Cause. The Company may terminate the Executive’s
employment under this Agreement and the Term shall end without Cause immediately
upon written Notice of Termination by the Company to the Executive, other than
for death or Disability. Any such termination of Executive’s employment prior to
the annual meeting of the Company’s stockholders held in 2014 shall require the
unanimous approval of all Board members then in office, excluding Executive.

 

  4.1.6.

By Executive Following Change in Control. The Executive may voluntarily
terminate his employment under this Agreement within the 90-day period beginning
on a Change in Control. The Executive’s termination of employment shall become
effective and the Term shall end upon the effective date contained in a written
Notice of Termination by the Executive to the Company, which effective date
shall be no later than the 90th day following the Change in Control.

 

  4.1.7. By Expiration of Term. Unless terminated earlier pursuant to
Subsections 4.1.1 through 4.1.6, Executive’s employment will terminate upon
non-renewal of the Term pursuant to a Notice of Nonrenewal given by the Company
or the Executive pursuant to Section 1.1.

 

  4.2. Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other parties to this Agreement. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and, except in the event of
a termination by the Company without Cause or pursuant to Section 1.1 of this
Agreement, such Notice shall set forth in the principal facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.



--------------------------------------------------------------------------------

  4.3.

Date of Termination. The “Date of Termination” shall mean (a) if the Executive’s
employment is terminated, pursuant to Subsection 4.1.1, the date of Executive’s
death, (b) if the Executive’s employment is terminated pursuant to Subsection
4.1.2, the date the Notice of Termination is given, (c) if the Executive’s
employment is terminated pursuant to subsections 4.1.4, the date specified in
the Notice of Termination after the expiration of any applicable cure periods
specified in subsection 4.1.4, (d) if the Executive’s employment is terminated
pursuant to Subsection 4.1.3, the date specified in the Notice of Termination,
which shall be at least thirty (30) days, as applicable, after Notice of
Termination is delivered, or such earlier date as the Company shall determine,
in its sole discretion, (e) if the Executive’s employment is terminated pursuant
to Subsection 4.1.5, the date specified in the Notice of Termination, (f) if the
Executive’s employment is terminated pursuant to Subsection 4.1.6, the date
specified in the Notice of Termination which shall be no later than the 90th day
following the Change in Control, or such earlier date as the Company shall
determine in its sole discretion, and (g) if the Executive’s employment is
terminated pursuant to Subsection 4.1.7, as applicable: (i) the last day of the
Initial Term, (i) the date specified in the Notice of Nonrenewal delivered by
the Company, which shall be at least thirty (30) days after Notice of Nonrenewal
is delivered, or (iii) the date specified in the Notice of Termination delivered
by the Executive, which shall be at least thirty (30) days, as applicable, after
Notice of Termination is delivered, or such earlier date as the Company shall
determine, in its sole discretion.

 

  4.4. Compensation upon Termination.

 

  4.4.1. Termination by Reason of Death, Disability, Cause or By Executive Other
Than After Change in Control. If the Executive’s employment terminates under
Subsection 4.1.1 (death), Subsection 4.1.2 (permanent disability), Subsection
4.1.3 (by Executive not in connection with a Change in Control) or Subsection
4.1.4 (by Company for Cause), Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) reimbursement for
any unreimbursed expenses properly incurred and paid in accordance with
Section 2.5 through the Date of Termination; (c) payment for any accrued but
unused vacation time through the Date of Termination in accordance with Company
policy; and (d) such vested accrued benefits, and other benefits and/or
payments, if any, as to which the Executive (and his eligible dependents) may be
entitled under, and in accordance with the terms and conditions of, the employee
benefit arrangements, plans and programs of the Company as of the Date of
Termination (including, for example, the presentment of the right to continue
health benefit coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), as applicable) other than any severance pay plan ((a) though (d),
the “Amounts and Benefits”), and the Company shall not have any further
obligation with respect to this Agreement other than as provided in Sections 6
and 7 of this Agreement.

 

  4.4.2.

Termination without Cause or Termination following a Change in Control. If the
Company terminates the Executive’s employment under Subsection 4.1.5 (other than
a termination by reason of death or Disability or pursuant to a Notice of
Nonrenewal), or the Executive terminates his employment under Subsection 4.1.6,
then the Company shall pay or provide the Executive the Amounts and Benefits
and, subject to Subsection 4.4.6 and Section 7.7, an amount equal to one
(1) times the Base Salary in effect as of the Date of Termination, paid in equal
installments on the Company’s normal payroll dates for a period of one (1) year



--------------------------------------------------------------------------------

  from the Date of Termination in accordance with the usual payroll practices of
the Company, with each such payment deemed to be a separate payment for the
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations issued thereunder (“Section 409A”). In addition, in
the event that the Executive properly elects to continue health benefit coverage
under COBRA, the Executive shall only be responsible to pay the active employee
rate for such coverage (the “Subsidized Rate”) for so long as Executive remains
eligible to receive COBRA continuation coverage and for so long as the
Subsidized Rate is permissible by law and/or would not result in a penalty. In
the event the Subsidized Rate is not permissible by law and/or would result in
penalty, the Executive shall be responsible to pay the entire cost of COBRA
continuation coverage. The term “Change in Control” shall have the meaning
provided in the Option Agreement and the Restricted Stock Agreement.

 

  4.4.3. Termination In Connection With or Following Change in Control. The
Executive’s benefits under Subsection 4.4.2 shall be reduced as provided in
Section 7.8.

 

  4.4.4. Termination by Company pursuant to Notice of Nonrenewal. If the Company
terminates the Executive’s employment under Section 4.1.7 pursuant to a Notice
of Nonrenewal), then the Company shall pay or provide the Executive the Amounts
and Benefits and, subject to Subsection 4.4.6 and Section 7.7, an amount in the
aggregate equal to one half (1/2) of the Executive’s Base Salary in effect as of
the Date of Termination, paid in equal installments on the Company’s normal
payroll dates for a period of six (6) months from the Date of Termination, with
each such payment deemed to be a separate payment for the purposes of
Section 409A. In addition, in the event that the Executive properly elects to
continue health benefit coverage under COBRA, the Executive shall only be
responsible to pay the Subsidized Rate for so long as Executive remains eligible
to receive COBRA continuation coverage and for so long as the Subsidized Rate is
permissible by law and/or would not result in a penalty. In the event the
Subsidized Rate is not permissible by law and/or would result in penalty, the
Executive shall be responsible to pay the entire cost of COBRA continuation
coverage.

 

  4.4.5. No Mitigation or Offset. The Executive shall not be required to
mitigate the amount of any payment provided for in this Section 4.4 by seeking
other employment or otherwise, nor shall the amount of any payment provided for
in this Section 4.4 be reduced by any compensation earned by the Executive as
the result of employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Date of
Termination. The Company’s obligation to make any payment pursuant to, and
otherwise to perform its obligations under, this Agreement shall not be affected
by any offset, counterclaim or other right that the Company may have against the
Executive for any reason.

 

  4.4.6.

Release. Notwithstanding any provision to the contrary in this Agreement, the
Company’s obligation to pay or provide the Executive (or his estate, as
applicable) with the payments and benefits under Subsections 4.4.2, 4.4.3 and
4.4.4 (other than the Amounts and Benefits), as applicable, shall be conditioned
on the Executive’s (or his estate’s, as applicable) executing and not revoking a
waiver and general release in a form acceptable to the Company in its sole
discretion (the “Release”). The Company shall provide the Release to the
Executive (or his estate, as applicable) within seven (7) days following the
applicable Date of Termination. In order to receive the payments and benefits
under Subsections 4.4.2 and 4.4.4 (other than the Amounts and Benefits), the
Executive (or his estate, as applicable) will be required to sign the Release
within twenty-one (21) or forty-five (45) days after the



--------------------------------------------------------------------------------

  date it is provided to him (or his estate, as applicable), whichever is
applicable under applicable law, and not revoke it within the seven (7) day
period following the date on which it is signed by him (or his estate, as
applicable). Notwithstanding anything to the contrary contained herein, all
payments delayed pursuant to this Subsection, except to the extent delayed
pursuant to Subsection 7.7.2, shall be paid to the Executive in a lump sum on
the first Company payroll date on or following the sixtieth (60th) day after the
Date of Termination.

 

5. CONFIDENTIALITY; NON-SOLICITATION; NON-DISPARAGEMENT; COOPERATION

 

  5.1. Confidentiality. The Company and the Executive acknowledge that the
services to be performed by the Executive under this Agreement are unique and
extraordinary and, as a result of such employment, the Executive shall be in
possession of Confidential Information relating to the business practices of the
Company and its subsidiaries and affiliates (collectively, the “Company Group”).
The term “Confidential Information” shall mean any and all information (oral and
written) relating to the Company Group, or any of their respective activities,
or of the clients, customers, acquisition targets, investment models or business
practices of the Company Group, other than such information which (i) is
generally available to the public or within the relevant trade or industry,
other than as the result of breach of the provisions of this Section 5.1, or
(ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law. The
Executive shall not, during the Term nor at any time thereafter, except as may
be required in the course of the performance of his duties hereunder (including
without limitation, pursuant to Section 5.5 below) and except with respect to
any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
regarding the Company Group nor of the clients, customers, acquisition targets
or business practices of the Company Group acquired by the Executive during, or
as a result of, his employment with the Company, without the prior written
consent of the Company. Without limiting the foregoing, the Executive
understands that the Executive shall be prohibited from misappropriating any
trade secret of the Company Group or of the clients or customers of the Company
Group acquired by the Executive during, or as a result of, his employment with
the Company, at any time during or after the Term.

 

  5.2. Return of Company Property. Upon the termination of the Executive’s
employment for any reason whatsoever all Company Group property that is in the
possession of the Executive shall be promptly returned to the Company,
including, without limitation, all documents, records, notebooks, equipment,
price lists, specifications, programs, customer and prospective customer lists
and other materials that contain Confidential Information which are in the
possession of the Executive, including all copies thereof. Anything to the
contrary notwithstanding, the Executive shall be entitled to retain (i) papers
and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and rolodexes, personal
files and phone books, (ii) information showing his compensation or relating to
reimbursement of expenses, (iii) information that he reasonably believes may be
needed for tax purposes and (iv) copies of plans, programs and agreements
relating to his employment, or termination thereof, with the Company.

 

  5.3.

Non-Solicitation. The Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) during the Term
(except in the good faith performance of his duties) and for a period of one
(1) year thereafter, solicit, aid or induce any employee, representative or
agent of



--------------------------------------------------------------------------------

  the Company Group to leave such employment or retention or to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company Group or hire or
retain any such employee, representative or agent, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(ii) during the Term (except in the good faith performance of his duties) and
for a period of one (1) year thereafter, use the Company Group’s Confidential
Information to solicit, contact, aid or induce to purchase goods or services
then sold by the Company Group from another person, firm, corporation or other
entity (or attempt to do any of the foregoing), directly or indirectly, for the
purpose or effect of interfering with any part of the Company Group’s business:
(1) any customer of the Company Group in any location in which the Company Group
operates or sells its products (the “Territory”); (2) any customer of the
Company Group that Executive contacted or solicited, or in any way supported or
dealt with at any time during the last two years of Executive’s employment;
(3) any prospective customer of the Company Group that Executive contacted or
who received or requested a proposal or offer the Executive on behalf of the
Company Group at any time during the last two years of Executive’s employment;
or (4) any customer of the Company Group for which Executive had any direct or
indirect responsibility at any time during the last two years of his employment.

 

  5.4. Non-Disparagement. At no time during or within two (2) years after the
Term shall the Executive, directly or indirectly, disparage the Company Group or
any of the Company Group’s past or present employees, directors, products or
services. Notwithstanding the foregoing, nothing in this Section 5.4 shall
prevent the Executive from making any truthful statement to the extent
(i) necessary to rebut any untrue public statements made about him;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this
Agreement; (iii) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction over such person; or (iv) made as good faith competitive statements
in the ordinary course of business.

 

  5.5.

Cooperation. Upon the receipt of reasonable notice from the Company (including
the Company’s outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters of which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company Group and their respective representatives in defense of any
claims that may be made against the Company Group (or any member thereof), and
will provide reasonable assistance to the Company Group in the prosecution of
any claims that may be made by the Company Group (or any member thereof), to the
extent that such claims may relate to matters related to the Executive’s period
of employment with the Company (or any predecessors). Any request for such
cooperation shall take into account the Executive’s other personal and business
commitments. The Executive also agrees to promptly inform the Company (to the
extent the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company Group (or any member thereof) or
their actions, regardless of whether a lawsuit or other proceeding has then been
filed with respect to such investigation and shall not do so unless legally
required. If the Executive is required to provide any services pursuant to this
Section 5.5 following the Term, upon presentation of appropriate documentation,
then the Company: (i) shall promptly compensate the Executive for all time
incurred in these activities at an hourly rate of pay equal to the Executive’s
most recent annual Base Salary divided by 2080 hours; and (ii) shall promptly
reimburse the Executive for reasonable out-of-pocket travel, lodging,
communication and duplication expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its



--------------------------------------------------------------------------------

  senior officers, and for legal fees to the extent the Board in good faith
reasonably believes that separate representation is warranted. The Executive’s
entitlement to reimbursement of such costs and expenses, including legal fees,
pursuant to this Section 5.5, shall in no way affect the Executive’s rights, if
any, to be indemnified and/or advanced expenses in accordance with the Company’s
(or any of its subsidiaries’) corporate or other organizational documents, any
applicable insurance policy, and/or in accordance with this Agreement.

 

  5.6. Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 5 may result in the material and irreparable injury to the Company, or
their respective affiliates or subsidiaries, for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such breach or threat: (i) the Company shall
be entitled to a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 5; and (ii) any remaining payments due the Executive under
Subsection 4.4.2 shall be forfeited. If for any reason it is held that the
restrictions under this Section 5 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration or scope of identified in this Section as will
render such restrictions valid and enforceable.

 

  5.7. In the event of any violation of the provisions of this Section 5, the
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 5 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 

6. INDEMNIFICATION/ DIRECTORS AND OFFICERS LIABILITY INSURANCE

The Company shall defend (with counsel selected by Executive and subject to the
consent of the Company, with such consent not to be unreasonably withheld),
indemnify and hold harmless the Executive against any and all expenses
reasonably incurred by him in connection with or arising out of (a) the defense
of any action, suit or proceeding in which he is a party, or (b) any claim
asserted or threatened against him, in either case by reason of or relating to
his being or having been an employee, officer or director of the Company,
whether or not he continues to be such an employee, officer or director at the
time of incurring such expenses, except insofar as such indemnification is
prohibited by law. Such expenses shall include, without limitation, the fees and
disbursements of attorneys, amounts of judgments and amounts of any settlements,
provided that such expenses are agreed to in advance by the Company. The
foregoing indemnification obligation is independent of any similar obligation
provided in the Company’s Certificate of Incorporation, Bylaws, or applicable
State law, and shall apply with respect to any matters attributable to periods
prior to the date of this Agreement, and to matters attributable to Executive’s
employment hereunder, without regard to when asserted.

 

7. MISCELLANEOUS

 

  7.1. Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Company at its principal office to the
attention of the Secretary, and to the Executive at the address last reflected
on the Company’s payroll records, or such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Executive is no longer employed by or providing
services to the corporation or a Subsidiary shall be deemed to have been duly
given five business days after the date mailed in accordance with the foregoing
provisions of this Section 7.1.



--------------------------------------------------------------------------------

  7.2. Severability. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

  7.3. Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company other than pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation or other disposition of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets or businesses of the Company and assumes the
liabilities, obligations and duties of the Company under this Agreement, either
contractually or by operation of law. The Company further agrees that, in the
event of any disposition of its business and assets described in the preceding
sentence, it shall use its best efforts to cause such assignee or transferee
expressly to assume the liabilities, obligations and duties of the Company
hereunder. For the purposes of this Agreement, the term “Company” shall include
the Company and, subject to the foregoing, any of its successors and assigns.
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

  7.4. Entire Agreement. This Agreement, including the Exhibits hereto,
represent the entire agreement of the parties with respect to the subject matter
hereof and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive. This Agreement (including
any of the Exhibits hereto) may be amended at any time by mutual written
agreement of the parties hereto. In the case of any conflict between any express
term of this Agreement and any statement contained in any plan, program,
arrangement, employment manual, memo or rule of general applicability of the
Company, this Agreement shall control.

 

  7.5. Withholding. The payment of any amount pursuant to this Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required by applicable law.

 

  7.6. Governing Law and Jurisdiction. This Agreement and the performance of the
parties hereunder shall be governed by the internal laws (and not the law of
conflicts) of the State of California. The Company and Executive unconditionally
consent to submit to the exclusive jurisdiction of any court, Federal or State,
within the State of California having subject matter jurisdiction over any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby (and agree not to commence any action, suit
or proceeding relating thereto except in such courts), and further agree that
service of any process, summons, notice or document by registered mail to the
address set forth below shall be effective service of process for any action,
suit or proceeding brought against the Company or the Executive, as the case may
be, in any such court.

 

  7.7. Section 409A.

 

  7.7.1.

It is intended that the provisions of this Agreement comply with Section 409A
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A. If any
provision of this



--------------------------------------------------------------------------------

  Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, the Company shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, but the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Section 409A. Notwithstanding the
foregoing, the Company shall not have any liability with regard to any failure
of this Agreement to comply with Section 409A so long as it has acted in good
faith with regard to compliance therewith.

 

  7.7.2. Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A) upon a termination of
employment shall be delayed until such time as the Executive has also undergone
a “separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of the
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to the Executive on the schedule set forth in Section 4.4 above as if
the Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.” Any
payment otherwise required to be made hereunder to the Executive at any date as
a result of the termination of Executive’s employment shall be delayed for such
period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”) and it is expressly
agreed that the payments under Subsection 4.4.2 and Subsection 4.4.2(ii) shall
be subject to the Delay Period if the Executive is deemed on the Date of
Termination of employment to be a “specified employee,” within the meaning of
that term under Section 409A(a)(2)(B) of the Code, using the identification
methodology selected by the Company from time to time, or, if none, the default
methodology. On the first business day following the expiration of the Delay
Period, the Executive shall be paid, in a single cash lump sum, an amount equal
to the aggregate amount of all payments delayed pursuant to the preceding
sentence, and any remaining payments not so delayed shall continue to be paid
pursuant to the payment schedule set forth herein.

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

  7.8.

Section 280G of the Code. In the event that it is determined by the Company in
its sole discretion that any payment or benefit to the Executive under this
Agreement, the Option Agreement, the Restricted Stock Agreement, or otherwise,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated



--------------------------------------------------------------------------------

  vesting or payment of any deferred compensation, options, restricted stock or
any benefits payable to Executive under any plan for the benefit of employees,
would constitute an “excess parachute payment” (as defined in Section 280G of
the Code), then such payments or other benefits shall be reduced, in a form and
manner agreed to by the Company and Executive, to the largest amount that will
not result in receipt by the Executive of an excess parachute payment.
Section 7.7 of the Signature Group Holdings, Inc. 2006 Performance Incentive
Plan shall not apply to the extent it is inconsistent with this Section 7.8.

 

  7.9. Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the termination of the Term, the respective rights and obligations of the
parties shall survive such termination to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties, except as otherwise
expressly set forth in this Agreement.

 

  7.10. Counterparts. This Agreement may be executed in counterparts (including
by fax or pdf) which, when taken together, shall constitute one and the same
agreement of the parties.

 

  7.11. Company Representations. The Company represents and warrants to the
Executive that (i) the execution, delivery and performance of this Agreement
(and the agreements referred to herein) by the Company have been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement do not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the Executive
and the Company, it shall be a valid and binding obligation of the Company
enforceable against such entity in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

[End of Text - Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIGNATURE GROUP HOLDINGS INC. By:  

/S/ CHRIS MANDERSON

  Name:   Chris Manderson   Title:   Executive Vice President & General Counsel
EXECUTIVE

/S/ CRAIG T. BOUCHARD

Craig T. Bouchard

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

  •  

Chairman and Chief Executive Officer of Cambelle-Inland, LLC, an entity created
in 2013 through which Mr. Bouchard manages certain investment activities in
China

 

  •  

Leadership Board of the Department of Athletics, Duke University



--------------------------------------------------------------------------------

EXHIBIT B

SIGNATURE GROUP HOLDINGS, INC.

2006 PERFORMANCE INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Option Agreement”) dated as of
June 5, 2013 by and between Signature Group Holdings, Inc., a Nevada Corporation
(the “Corporation”), and Craig T. Bouchard (the “Grantee”) evidences the
non-qualified stock option (the “Option”) granted by the Corporation to the
Grantee as to the number of shares of the Corporation’s Common Stock first set
forth below.

Number of Shares of Common Stock: 1 2,000,000

Award Date: June 5, 2013

Exercise Price per Share: 1

 

  •  

$0.85 for the twenty-five percent (25%) of the total number of the shares of
Common Stock subject to the Option which vest on the six (6) month anniversary
of the Award Date

 

  •  

$1.00 for the seventy-five percent (75%) of the total number of the shares of
Common Stock subject to the Option which vest after the six (6) month
anniversary of the Award Date

Expiration Date: 1, 2 Ten years from grant

Vesting: 1,2,3 Twenty-five percent (25%) of the total number of shares of Common
Stock subject to the Option shall vest on each of:

 

  •  

the six (6) month anniversary of the Award Date;

 

  •  

the first anniversary of the Award Date;

 

  •  

the eighteen (18) month anniversary of the Award Date; and

The remaining twenty-five percent (25%) of the total number of shares of Common
Stock subject to the Option shall vest as of the second anniversary of the Award
Date (the “Final Vesting Date”) if, as of the Final Vesting Date, either (i) the
Company’s common stock shall have been trading above $1.25 per share and shall
have closed above $1.25 per share for ten (10) of the twenty (20) trading days
immediately preceding the Final Vesting Date; or (ii) the “weighted average
trading price” for the ten (10) trading day period immediately preceding the
last trading day immediately preceding the Final Vesting Date averages or
exceeds $1.25.

The Option is granted under the Signature Group Holdings, Inc. 2006 Performance
Incentive Plan (the “Plan”), a copy of which has been provided to the Grantee,
and is subject to the Terms and Conditions of Non-Qualified Stock Option (the
“Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan. The Option Agreement is also subject to the terms of
the Employment Agreement between the Corporation and the Grantee dated as of
June 4, 2013 (the “Employment Agreement”). Section 7.3 and 7.7 of the Plan (the
extent Section 7.7 of the Plan is inconsistent with Section 7.8 of the
Employment Agreement) shall not apply to this Award.

The parties agree to the terms of the Option set forth herein. The Grantee
acknowledges receipt of a copy of the Terms, the Plan and the Prospectus for the
Plan.

 

GRANTEE    

SIGNATURE GROUP HOLDINGS, INC.

A Nevada corporation

/S/ CRAIG T. BOUCHARD

            By:  

/S/ CHRIS MANDERSON

Signature             Print Name: Chris Manderson

Craig Bouchard

            Title: Executive Vice President & General Counsel Print Name      

 

1  Subject to adjustment under Section 7.1 of the Plan.

2  Subject to early termination under Section 4 of the Terms and Section 7.4 of
the Plan.

3  Subject to the conditions set forth in Section 2 of the Terms, including
continuation of employment under certain circumstances.



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Grantee agrees to be bound by all of the terms and
provisions hereof and of the Plan.

 

/S/ MELISSA BOUCHARD

   

 

Signature of Spouse     Date

Melissa Bouchard

    Print Name    



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION

 

1. Vesting; Limits on Exercise; Incentive Stock Option Status.

The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the cover page
of this Option Agreement. The Option may be exercised only to the extent the
Option is vested and exercisable.

 

  •  

Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

 

  •  

No Fractional Shares. Fractional share interest shall be disregarded, but may be
cumulated.

 

  •  

Minimum Exercise. No fewer than 1001 shares of Common Stock may be purchased at
any one time, unless the number purchased is the total number at the time
exercisable under the Option.

 

  •  

Non-Qualified Stock Option. The Option is a non-qualified stock option and is
not, and shall not be, an incentive stock option within the meaning of
Section 422 of the code.

 

2. Continuance of Employment/Service Required; No Employment/ Service
Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits under this Option
Agreement, unless the Grantee’s employment is terminated by the Corporation
under Sections 4.1.1, 4.1.2 or 4.1.5 of the Grantee’s Employment Agreement, in
which case such Options shall continue to vest pursuant to the vesting schedule,
notwithstanding anything to the contrary herein. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 4 below or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Corporation of any of its Subsidiaries,
affects the Grantee’s status, if her or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
tight to remain employed by or in service to the Corporation of any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Grantee’s other
compensation.

 

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation (or such person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:

 

  •  

A written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

 

  •  

Payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Corporation, or (subject to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any
non-cash payment) in shares of Common Stock already owned by the Grantee, valued
at their fair market value on the exercise date, provided, however, that any
shares initially acquired upon exercise of a stock option or otherwise from the
Corporation must have been owned by the Grantee for at least six (6) months
before the date of such exercise;

 

  •  

Any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

 

  •  

Satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator.



--------------------------------------------------------------------------------

4. Early Termination of Option.

 

  4.1 Change in Control. Notwithstanding any provisions in the Plan or this
Option Agreement to the contrary, in the event of a Change in Control (as
defined herein), any remaining restrictions relating to any portion of the
Option that has not fully vested shall immediately lapse. Sections 7.3 and 7.7
of the Plan (to the extent Section 7.7 of the Plan is inconsistent with
Section 7.8 of the Employment Agreement) shall not apply to this Option.
Section 7.8 of the Employment Agreement shall apply to this Option.

For Purposes of this Option, a “Change in Control” shall be deemed to occur upon
a majority of members of the Corporation’s Board of Directors being replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Corporation’s Board of Directors
prior to the date of the appointment or election.

 

  4.2 Termination of Option upon a Termination of Grantee’s Employment or
Services. To the extent the Option is vested as of Grantee’s termination of
employment, the Option shall remain outstanding until the earlier of the
Expiration Date of the Option or the fourth anniversary of the Grantee’s
termination of employment. To the extent the Option is not vested as of
Grantee’s termination of employment, and may not become vested thereafter
pursuant to Section 2, above, the Option shall be forfeited as of Grantee’s
termination of employment. To the extent the option is not vested as of
Grantee’s termination of employment and may become vested thereafter pursuant to
Section 2, above, the Option shall remain outstanding until (1) if it becomes
vested pursuant to Section 2, above, the earlier of the Expiration Date of the
Option or the fourth anniversary of the Grantee’s termination of employment, and
(2) if it is determined that the Option may never become vested, the date of
such determination, at which time the unvested portion of the Option shall be
forfeited. Notwithstanding the foregoing, the Option, to the extent it has not
been exercised, shall be forfeited in its entirety upon the termination of
Grantee’s employment for Cause under Section 4.1.4 of the Employment Agreement.

 

5. Non-Transferability.

The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 5.5 of the Plan.

 

6. Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Grantee at the address last reflected on
the Corporation’s payroll records, or such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or shall be enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by or providing services
to the corporation or a Subsidiary shall be deemed to have been duly given five
business days after the date mailed in accordance with the foregoing provisions
of this Section 6.

 

7. Plan.

The Option and all rights of the Grantee under this Option Agreement are subject
to terms and agreements of the Plan, incorporated herein by this reference. The
Grantee agrees to be bound by the terms of this Plan and Option Agreement
(including these Terms). The Grantee acknowledges reading and understanding The
Plan, the Prospectus of the Plan and this Option Agreement. In the event of a
conflict or inconsistency between the terms and Conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the Grantee
unless such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator so conferred by appropriate action of the
Board or the Administrator under the Plan after the date hereof.



--------------------------------------------------------------------------------

8. Entire Agreement.

This Option Agreement (including these Terms), the Employment Agreement, and the
Plan together constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan and this Option Agreement may be
amended pursuant to Section 8.6 of the Plan. Such amendment must be in writing
and signed by the Corporation. The Corporation may, however, unilaterally waive
any provision hereof In writing to the extent such waiver does not adversely
affect the interests of the Grantee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.

 

9. Governing Law.

This Option Agreement Shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada without regard to conflict of
law principles thereunder.

 

10. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to
Section 7.4 of the Plan, this Option Agreement shall be assumed by, be binding
upon and inure to the benefit of any successor or successors to the Corporation.

 

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision thereof.



--------------------------------------------------------------------------------

EXHIBIT C

SIGNATURE GROUP HOLDINGS, INC.

2006 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
June     , 2013 (the “Award Date”) by and between Signature Group Holdings,
Inc., a Nevada corporation (the “Corporation”), and Craig T. Bouchard (the
“Grantee”).

W I T N E S S E T H

WHEREAS, pursuant to the Signature Group Holdings, Inc. 2006 Performance
Incentive Plan (the “Plan”), as amended, the Corporation hereby grants to the
Grantee, effective as of the date hereof, a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan; and

WHEREAS, the Company and the Grantee have entered into an Employment Agreement
dated as of June     , 2013 (the “Employment Agreement”).

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to such terms in the Plan. For purposes of this
Award Agreement, a “Change in Control” shall be deemed to occur upon a majority
of members of the Corporation’s Board of Directors being replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Corporation’s Board of Directors prior to the
date of the appointment or election.

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Grantee an Award with respect to an aggregate of 250,000
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).

3. Vesting. Subject to Section 9 below, the Award shall vest, and restrictions
(other than those set forth in Section 8.1 of the Plan) shall lapse on
January 1, 2014.

4. Change in Control. Notwithstanding any provisions in the Plan or this Award
Agreement to the contrary, in the event of a Change in Control (as defined
herein), any remaining restrictions relating to any portion of the Award that
has not fully vested shall immediately lapse. Sections 7.3 and 7.7 of the Plan
shall not apply to this Award. Section 7.8 of the Employment Agreement shall
apply to this Award.

5. Continuance of Employment or Service. The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Award Agreement, unless the Grantee’s employment is terminated by the
Company under Sections 4.1.1, 4.1.2 or 4.1.5 of the Grantee’s Employment
Agreement, in which case the Restricted Stock shall continue to vest pursuant to
the vesting schedule, notwithstanding anything to the contrary herein.
Employment or service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Grantee to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 9 below or under
the Plan.

Nothing contained in this Award Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Grantee’s status, if he or she is an employee, as an employee at will who is
subject to termination without cause, confers upon the Grantee any right to
remain employed by or in service to the Corporation or any of its Subsidiaries,
interferes in any way with the right of the Corporation or any of its
Subsidiaries at any time to terminate such employment or services, or affects
the right of the Corporation or any of its Subsidiaries to increase or decrease
the Grantee’s other compensation or benefits. Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Grantee under any written employment agreement or other agreement with the
Corporation.

6. Dividend and Voting Rights. After the Award Date, the Grantee shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 9 hereof.



--------------------------------------------------------------------------------

7. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof, the Change in Control Agreement, or Section 7 of
the Plan, neither the Restricted Stock, nor any interest therein, amount payable
in respect thereof, or Restricted Property (as defined in Section 10 hereof) may
be sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation or
(b) transfers by will or the laws of descent and distribution.

8. Stock Certificates.

(a) Book Entry Form. The Corporation shall, in its discretion, issue the shares
of Restricted Stock subject to the Award either (i) in certificate form as
provided in Section 8(b) below or (ii) in book entry form, registered in the
name of the Grantee with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Grantee by
the Corporation prior to vesting shall be immediately redelivered by the Grantee
to the Corporation to be held by the Corporation until the restrictions on such
shares shall have lapsed and the shares shall thereby have become vested or the
shares represented thereby have been forfeited hereunder. Such certificates
shall bear the following legend and any other legends the Corporation may
determine to be necessary or advisable to comply with all applicable laws,
rules, and regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein is subject to substantial restrictions on transfer under an
Agreement entered into between the registered owner and Signature Group
Holdings, Inc. A copy of such Agreement is on file in the office of the
Secretary of Signature Group Holdings, Inc.”

(c) Delivery of Certificates upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof, the Change in Control
Agreement, or Section 7 of the Plan and the satisfaction of any and all related
tax withholding obligations pursuant to Section 11 hereof, the Corporation
shall, as applicable, either remove the notations on any shares of Restricted
Stock issued in book entry form that have vested or deliver to the Grantee a
certificate or certificates evidencing the number of shares of Restricted Stock
that have vested (or, in either case, such lesser number of shares as may be
permitted pursuant to Section 8.5 of the Plan). The Grantee (or the beneficiary
or personal representative of the Grantee in the event of the Grantee’s death or
disability, as the case may be) shall deliver to the Corporation any written
statements or agreements required pursuant to Section 8.1 of the Plan. The
shares so delivered shall no longer be restricted shares hereunder.

(d) Stock Power; Power of Attorney. Concurrent with the execution and delivery
of this Award Agreement, the Grantee shall deliver to the Corporation an
executed stock power in the form attached hereto as Attachment A, in blank, with
respect to the Restricted Stock. The Grantee, by acceptance of the Award, shall
be deemed to appoint, and does so appoint by execution of this Award Agreement,
the Corporation and each of its authorized representatives as the Grantee’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares (or
shares otherwise reacquired by the Corporation hereunder) to the Corporation as
may be required pursuant to the Plan or this Award Agreement and to execute such
documents as the Corporation or such representatives deem necessary or advisable
in connection with any such transfer.

9. Effect of Termination of Employment or Services. If the Grantee ceases to be
employed by or ceases to provide services to the Corporation or a Subsidiary
(the date of such termination of employment or service is referred to as the
Grantee’s “Severance Date”), the Grantee’s shares of Restricted Stock (and
related Restricted Property as defined in Section 9 hereof) shall be forfeited
to the Corporation to the extent such shares have not become vested pursuant to
Section 3 hereof or Section 7.2 of the Plan upon the Severance Date, unless such
shares may become vested thereafter pursuant to Section 5 hereof. Upon the
occurrence of any forfeiture of shares of Restricted Stock hereunder, such
unvested, forfeited shares and related Restricted Property shall be
automatically transferred to the Corporation as of the Severance Date, without
any other action by the Grantee (or the Grantee’s beneficiary or personal
representative in the event of the Grantee’s death or disability, as
applicable). No consideration shall be paid by the Corporation with respect to
such transfer. The Corporation may exercise its powers under Section 8(d) hereof
and take any other action necessary or advisable to evidence such transfer. The
Grantee (or the Grantee’s beneficiary or personal representative in the event of
the Grantee’s death or disability, as applicable) shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares and related Restricted Property to the
Corporation.



--------------------------------------------------------------------------------

10. Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number and kind of
securities that may become vested under the Award. If any such adjustment is
made under Section 7.1 of the Plan and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property,” unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends provided for in Section 6 hereof), such cash shall be invested,
pursuant to policies established by the Administrator, in interest bearing,
FDIC-insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Administrator, the earnings on which shall be added
to and become a part of the Restricted Property.

11. Tax Withholding. The Corporation (or any of its Subsidiaries last employing
the Grantee) shall be entitled to require a cash payment by or on behalf of the
Grantee and/or to deduct from other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld with respect to
the vesting of any Restricted Stock. Alternatively, the Grantee or other person
in whom the Restricted Stock vests may irrevocably elect, in such manner and at
such time or times prior to any applicable tax date as may be permitted or
required under Section 8.5 of the Plan and rules established by the
Administrator, to have the Corporation withhold and reacquire shares of
Restricted Stock at their fair market value at the time of vesting to satisfy
any withholding obligations of the Corporation or its Subsidiaries with respect
to such vesting. Any election to have shares so held back and reacquired shall
be subject to such rules and procedures, which may include prior approval of the
Administrator, as the Administrator may impose, and shall not be available if
the Participant makes or has made an election pursuant to Section 83(b) of the
Code with respect to such Award.

12. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s payroll records, or at such other address as
either party may hereafter designate in writing to the other. Any notice shall
be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Grantee is no longer employed by or ceases
to provide services to the Corporation or a Subsidiary, shall be deemed to have
been duly given five business days after the date mailed in accordance with the
foregoing provisions of this Section 12.

13. Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to all of the terms and conditions of the provisions of the Plan,
incorporated herein by this reference. The Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. The Grantee acknowledges reading and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
In the event of a conflict or inconsistency between the terms and condition of
this Award Agreement and of the Plan, the terms and conditions of the Plan shall
govern. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

14. Entire Agreement. This Award Agreement, the Plan, and the Employment
Agreement, together constitute the entire agreement with respect to the subject
matter hereof and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
may be amended pursuant to Section 8.6 of the Plan. This Award Agreement may be
amended by the Board from time to time. Any such amendment must be in writing
and signed by the Corporation. Any such amendment that materially and adversely
affects the Grantee’s rights under this Agreement requires the consent of the
Grantee in order to be



--------------------------------------------------------------------------------

effective with respect to the Award. The Corporation may, however, unilaterally
waive any provision hereof in writing to the extent such waiver does not
adversely affect the interests of the Grantee hereunder, but no such waiver
shall operate as or be construed to be a subsequent waiver of the same provision
or a waiver of any other provision hereof.

15. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Grantee has hereunto
set his or her hand as of the date and year first above written.

 

SIGNATURE GROUP HOLDINGS, INC.,

a Nevada corporation

By:  

/S/ CHRIS MANDERSON

Print Name: Chris Manderson Its:   Executive Vice President and General Counsel
GRANTEE

/S/ CRAIG T. BOUCHARD

Signature

Craig T. Bouchard

Print Name: Craig Bouchard



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Signature Group Holdings Inc., I, Melissa Bouchard, the spouse of
the Grantee therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Award Agreement and do hereby agree to be bound by
all of the terms and provisions thereof and of the Plan.

Dated:                ,         

 

/S/ MELISSA BOUCHARD

Signature of Spouse

Melissa Bouchard

Print Name



--------------------------------------------------------------------------------

ATTACHMENT A

STOCK POWER

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Signature Group Holdings, Inc., a Nevada corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
                    , the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate                      shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s)                      to which
this instrument is attached, or in book entry form to which this instrument
pertains, and hereby irrevocably constitutes and appoints Signature Group
Holdings, Inc. as his or her attorney in fact and agent to transfer such shares
on the books of the Corporation, with full power of substitution in the
premises.

Dated:             ,            

 

/S/ CRAIG T. BOUCHARD

Signature

Craig T. Bouchard

Print Name:

(Instruction: Please do not fill in any blanks other than the signature line and
printed name. The purpose of the assignment is to enable the Corporation to
exercise its sale/purchase option set forth in the Restricted Stock Award
Agreement without requiring additional signatures on the part of the
Individual.)